Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on September 27, 2022. Claims 1-19 are pending. 
Response to Arguments
Applicant’s arguments regarding art rejection filed on September 27, 2022 have been considered but are moot in the view of new ground of rejection. The double patent rejection is maintained as no terminal disclaimer is filed.

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Objections
Claims 1-19 are objected to because of all independent claims recited “determining a mode of multiple different search modes for the searching, the multiple different search modes including a non- zero-terminated search mode and a zero-terminated search mode, and the determining being based on whether a zero-search flag in a field of the instruction is set to indicate the zero-terminated search mode and that the string or substring can contain a zero termination that shortens the string or substring, respectively, for the searching in comparison to a length of the string or substring, respectively, in the non-zero-terminated search mode” which is run on sentence and does not make sense. Appropriate correction is required.
For purpose of rejection examiner interpreted the claim limitation based on cited arts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 11068541.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application substantially recite the limitations of claims of the cited U.S Patent No. 11068541. The claim merely omits/add certain limitations. Even though the claims omit/add some limitations, that does not change the scope of the invention and would perform same functionality.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Payer et al. (Patent. No. : US 10169451 B1) in the view of Jenkins et al. (Patent No. : US 10896469 B1)

As to claim 1 Payer teaches a computer program product for facilitating processing within a computing environment, the computer program product comprising: 
a computer-readable storage medium readable by a processing circuit and storing instructions for performing a method (Column 2 lines 21-26) comprising:
obtaining an instruction to be processed, the instruction defined to be a string search instruction to locate occurrence of a substring within a string (column 6 line 59 - column 7 line 2, column 7 lines 58 – 64, column 3 lines 38-42, 64-67); 
processing the instruction, the processing comprising:
searching including a non-zero-terminated search mode (Column 4 line 20-35, Column 5 lines 6-17: examiner interpreting “full match” as non-zero-terminated search mode) and a zero-terminated search mode (Column 8 line 1-15: examiner interpreting “mismatch” as zero-terminated search mode), and the determining being based on whether a zero-search flag in a field of the instruction is set to indicate the zero-terminated search mode (Column 8 line 1-15) and that the string or substring can contain a zero termination that shortens the string or sub string, respectively, for the searching in comparison to a length of the string or substring (Column 8 line 1-15, column 10 lines 1-37), respectively, in the non-zero-terminated search mode (Column 4 line 20-35, Column 5 lines 6-17);
searching the string specified in one operand of the instruction using the substring specified in another operand of the instruction (column 6 line 59 - column 7 line 2, column 7 lines 58 - 64); 
based on the searching locating a first full match of the substring within the string, returning a full match condition indication with position of the first full match in the string (column 9 lines 1-17); and
based on the searching locating only a partial match of the substring at a termination of the string, returning a partial match condition indication with position of the partial match in the string (column 9 lines 1-17).
Payer does not explicitly disclose but Jenkins teaches determining a mode of multiple different search modes for the searching (Column 30 lines 3-11). Jenkins does not explicitly said the multiple different search modes being a non-zero-terminated search mode and zero-terminated search mode. However, Payer teaches non-zero-terminated search mode and zero-terminated search mode as indicated above. Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Payer by adding above limitation as taught by Jenkins to improves Workflow Efficiency (Jenkins, column 3 lines 26-27).

As to claim 2 Payer together with Jenkins teaches a computer program product according to claim 1. Payer teaches wherein the processing further comprises, based on the searching locating no-match of the substring within the string, returning a no-match condition indication with a search completion position of n, n being a length of the string in bytes (column 9 lines 1-17).

As to claim 3 Payer together with Jenkins teaches a computer program product according to claim 1. Jenkins teaches wherein the processing further comprises, based on the mode for the searching being the zero-terminated search mode, determining that the string includes the zero termination, and based thereon, setting a zero-termination found indicator (Column 8 lines 1-15).

As to claim 4 Payer together with Jenkins teaches a computer program product according to claim 1. Payer teaches wherein the processing further comprises, based on the searching reaching the zero termination within the string without a match, terminating the searching and returning, with reference to the zero-termination found indicator, a no-match with zero termination condition indication, with a search completion position of n, n being a length of the string in bytes (Column 8 lines 1-8, Column 9 line 54 to column 10 line 10).

As to claim 5 Payer together with Jenkins teaches a computer program product according to claim 1. Payer teaches wherein the determining further comprises determining that a length of the string before the zero termination within the string is smaller than the sub string length, and based thereon, determining whether a portion of the substring matches the string before the zero termination (Column 7 lines 28-39).

As to claim 6 Payer together with Jenkins teaches a computer program product according to claim 1. Payer teaches wherein the string search instruction is an architected hardware machine instruction of an instruction set architecture (Column 2 lines 15-44).

As to claim 7 Payer together with Jenkins teaches a computer program product according to claim 6. Payer teaches wherein the architected hardware machine instruction is a vector string search instruction (Column 2 lines 15-44).

	As to claims 8-19, they have similar limitations as of claims 1-7 above. Hence, they are rejected under the same rational as of claims 1-7 above.

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169